Citation Nr: 0508072	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-31 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a fractured fourth metacarpal of the right hand.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fractured fifth metacarpal of the right hand.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right ulnar neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of fractured fourth and fifth metacarpals of the 
right hand, claimed as a broken right hand, assigning a 
noncompensable evaluation for each.  In November 2003, the RO 
granted a separate 10 percent rating for right ulnar 
neuropathy.  The veteran has disagreed with the level of 
disability assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's residuals of a right hand fracture are 
manifested by X-ray evidence of fractured fourth and fifth 
metacarpals with complaints of pain, without loss of motion, 
and ulnar neuropathy that is no more than mild.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a fractured fourth metacarpal of the right hand 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5223, 5227 (2001); 
§4.71a, Diagnostic Codes 5223, 5227 (2004).

2.  The criteria for an initial compensable evaluation for 
residuals of a fractured fifth metacarpal of the right hand 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5223, 5227 (2001); 
§4.71a, Diagnostic Codes 5223, 5227 (2004).

3.  The criteria for an initial evaluation in excess of 10 
percent for right ulnar neuropathy are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show injury to the right hand 
during service.  X-ray examination showed the veteran 
fractured the fourth and fifth metacarpals although his upper 
extremities were noted as normal on examination at 
separation.  

In July 2001, the veteran filed a claim for service 
connection for residuals of a broken right hand.  VA 
examination in April 2002 noted that the veteran was right 
handed.  The veteran complained of dropping things with his 
right hand, and of occasional cramping and numbness in the 
ring and small fingers both on the top and bottom.  He 
complained of weakness and fatigability when his fingers 
hurt.  Physical examination of the right hand showed open 
flexion with slight recession of the fourth and fifth 
metacarpophalangeal joints.  There was slight tenderness 
midshaft at the fifth metacarpal dorsally with some bony 
prominence.  In addition, there was slight tenderness at the 
distal shaft of the fourth metacarpal dorsally with some bony 
prominence.  The veteran had slight tenderness at the dorsum 
proximal phalanx of the ring finger plus slight tenderness in 
the anterior metacarpal head region of the fourth and fifth 
fingers.  There was no swelling and the grip was normal.  
Capillary circulation was normal.  Sensory to scratch was 
slightly diminished about the dorsal and volar aspects of the 
ring and small fingers on the right.  Range of motion showed 
flexion and extension of all joints, including the ring and 
small fingers, was normal and without complaint of pain.  X-
ray examination of the right hand showed a deformity of the 
fifth metacarpal bone consistent with a prior fracture.  The 
fourth metacarpal bone was foreshortened.  There was no 
arthritis or abnormal soft tissue calcifications seen.  The 
impression was evidence of prior trauma to the right fourth 
and fifth metacarpal bone.  The assessment was old healed 
fractures fourth and fifth metacarpals of the right hand, 
with residuals.  The functional impairment was rated as mild 
plus with no loss in degrees of range of motion.  

On VA neurological examination in October 2003, the veteran 
indicated that he had intermittent pain since his initial 
injury.  He described problems using tools and an inability 
to hold objects, numbness, and cramping in the right fourth 
and fifth fingers to the lateral portion of the hand.  He 
reported easy fatigability of the right hand with writing due 
to hand cramps.  His current restrictions included using hand 
tools and writing with difficulty.  He reported intermittent 
discomfort in the fourth and fifth finger joints.  Average 
pain was stated to be 8/10.  Occasionally, he took 
salicylate, which provided some benefits for the pain.  He 
also reported chronic numbness in that hand.  Examination of 
the right hand showed mildly enlarged metacarpophalangeal 
joints of the index and middle fingers on the right hand.  
There was some ulnar deviation to the right hand fingers.  
There was mild tenderness on examination of the lateral 
portion of the hand.  He had strong hand grips bilaterally, 
5/5.  He had an inability to hold opposition with the right 
thumb and small finger, due to weakness.  His range of motion 
was palmar flexion to 80 degrees and dorsiflexion to 70 
degrees.  Ulnar deviation was 45 degrees and radial deviation 
20 degrees.  Pinprick was dull on the right lateral portion 
of the hand, vibratory sensation was intact.  The examiner's 
impression was right hand numbness and paresthesias by 
history, and the examiner indicated that EMG findings and 
physical examination supported a diagnosis of ulnar 
neuropathy.  There was functional disability noted by 
history, including his ability to perform fine motor work due 
to hand cramping and easy fatigability with handwriting.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for increased 
ratings in the May 2003 rating decision, a statement of the 
case (SOC) issued in September 2003, a letter sent to the 
veteran in April 2004, and a supplemental statement of the 
case issued in July 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the April 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the April 2004 letter when 
the RO asked if the veteran had any additional evidence to 
submit.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All current 
relevant records of treatment identified by the veteran have 
been obtained.  The veteran has not indicated that any 
additional relevant records exist which have not been 
obtained.  He was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer at 
the RO, and before a Veterans Law Judge, which he declined.  
VA provided examinations of the veteran in April 2002 and 
October 2003.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims for increased ratings.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims for increased 
ratings were adjudicated by the RO, and only thereafter did 
VA comply with the provisions of the VCAA and provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claims 
thereafter readjudicated in July 2004.  The applicable 
requirements of the VCAA have been substantially met by the 
RO, and there are no areas in which further development may 
be fruitful on the issue of entitlement to an increased 
rating for residuals of a right hand injury.  There would be 
no possible benefit to remanding the claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In such cases, separate ratings may be assigned for 
separate periods based on the facts found, a practice known 
as "staged" ratings.

The new regulations for rating disability of the hands and 
fingers became effective August 26, 2002.  67 Fed. Reg. 48784  
(2002).  Changes in the regulations may be applied from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria. VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Prior to August 26, 2002, the regulations provided a 
noncompensable rating for ankylosis of any other finger than 
the thumb, index or middle finger.  38 C.F.R. § 4.71a,  
Diagnostic Code 5227 (2001).  

Favorable ankylosis of the middle and ring finger is rated as 
10 percent disabling.  (a) The ratings for codes 5220 through 
5223 apply to favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1cms.) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 centimeter.) in either direction is not 
considered disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2001).  

Effective August 26, 2002, limitation of motion of the ring 
or little finger is rated as noncompensably disabling.  8 
C.F.R. § 4.71a, Diagnostic Code 5230 (2004).  

Ankylosis of the ring or little finger which is either 
unfavorable or favorable is considered noncompensably 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004).  

Favorable ankylosis of two digits of one hand, such as the 
ring or little fingers, in both the major and minor hand is 
rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5223 (2004).  

Paralysis of the ulnar nerve that is complete: with the  
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist weakened 
is rated 60 percent disabling for the major hand.  Severe 
incomplete paralysis of the major hand is rated as 40 percent 
disabling.  Moderate incomplete paralysis of the major hand 
is rated as 30 percent disabling.  Mild incomplete paralysis 
of the major hand is rated as 10 percent disabling.  38 
C.F.R. § 4.124a, Diagnostic Code 8516 (2004).  

In this case, because the medical evidence does not show any 
limitation of motion, or any ankylosis, the criteria for a 
higher evaluation for the residuals of fractures of the right 
fourth and fifth fingers are not met.  Additionally, there is 
no functional loss due to pain, apart from the neurological 
component for which he is separately rated, precluding 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As for his separately evaluated ulnar neuropathy, the veteran 
is currently receiving a 10 percent evaluation for symptoms 
of right ulnar neuropathy that are the equivalent of mild 
incomplete paralysis of the ulnar nerve under Diagnostic Code 
8516.  A higher, or 30 percent evaluation where the major 
extremity is involved, would require moderate symptoms.  This 
is not shown by the medical evidence.  Although the veteran 
described difficulty using tools and problems with 
handwriting due to weakness and pain, he was described with a 
strong hand grip, at 5/5.  These symptoms are no more than 
mild in degree and do not approximate the criteria for the 
next higher evaluation.  

The preponderance of the evidence is against higher initial 
evaluations for the residuals of fractures to the right 
fourth and fifth fingers, and for the veteran's right ulnar 
neuropathy, and at any time during the veteran's appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (regarding 
"staged" ratings where the appeal is from an initial 
rating).  Because the evidence for and against higher initial 
evaluations is not evenly balanced, the rule affording the 
veteran the benefit of the doubt is not for application.  
38 C.F.R. § 4.3.  


ORDER

An initial compensable rating for residuals of a fractured 
fourth metacarpal of the right hand is denied.

An initial compensable rating for residuals of a fractured 
fifth metacarpal of the right hand is denied.

An initial evaluation in excess of 10 percent for right ulnar 
neuropathy is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


